Citation Nr: 1812946	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-37 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include atelectasis.

2. Entitlement to service connection for radiculopathy of bilateral upper extremities claimed as secondary to a chronic neck disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to July 1969; and from June 1971 to April 1988. 

This respiratory matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia issued in March 2016. 

This radiculopathy matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York issued in February 2015. 

The Veteran testified before the undersigned in October 2017. A transcript is of record.  The hearing noted the Veteran wished to waive RO consideration of any additional evidence submitted. 

In January 2015, the Board dismissed the respiratory matter claimed as atelectasis. In February 2016, the Veteran re-filed his atelectasis claim on VA Form 21-526EZ.  In June 2017, the RO issued a Statement of the Case (SOC).  VA provided VA examinations to the Veteran in December 2007 (x-ray), April 2008 (CT scan) and July 2012 (respiratory conditions examination).

In May 2017, the RO issued a SOC that continued to deny radiculopathy of bilateral upper extremities.  VA provided VA examinations to the Veteran in May 2017, April 2014, April 2013, and an EMG test in December 2011. The Veteran also submitted a private medical opinion from January 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. No currently diagnosed respiratory disorder was first manifest during active duty or is shown etiologically related to any injury, disease, or event in service, including a highly probable exposure to asbestos.

2. The Veteran's bilateral upper extremity condition is not related to his military service and is not due to or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection of a respiratory disorder, to include atelectasis, are not met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. Radiculopathy of the bilateral upper extremities was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist;  therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection 

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or aggravated by a service-connected disability. See 38 C.F.R. § 3.310  (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104 (a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

a.  Respiratory Disorder(s) and Asbestos

Although the Veteran's service records do not specifically confirm that he was exposed to asbestos during service, the Board finds his service as a diver in the Navy, assigned over many years to several ships, including the USS New Jersey and USS Macon, among others, could have exposed him to asbestos.  The Veteran also testified to his exposure as a gunner or working amid ship turrets, and the Board finds his testimony competent, credible and highly probative to show the Navy more likely than not exposed him to asbestos.   

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v Brown, 4 Vet App 523 (1993), McGinty v. Brown, 4 Vet App 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure M21 1, VBA Adjudication Procedure Manual M21 1, part IV, Subpart ii, Ch 2, Section C (November 4, 2016).  In this regard, the M21-1 provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract. See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2(b).  The Veteran is claiming atelectasis as his condition, based upon a magnetic resonance image (MRI) of his lung.   

The M21-1 also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2(d).  It is unclear how much exposure to asbestos the Veteran had as a diver assigned to various ships.  

The M21-1 provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Diagnostic indicators include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2(g).  The Veteran has not indicated asbestosis in this case;  and has not alleged or shown symptoms such as dyspnea or shortness of breath.  

Additionally, the Board considers whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service, post-service, occupational, or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  The Board finds that the Veteran's contentions regarding potential in-service exposure to asbestos are plausible.  There is no evidence in the file showing the Veteran exposed to other potential sources of asbestos after service.   

Mere exposure to a potentially harmful agent is insufficient to be eligible for VA disability benefits.  The question in a claim such as this is whether disabling harm ensued as a result of any such asbestos exposure.  The medical evidence must show not only a currently diagnosed disability, but also a nexus that is, a causal connection, between this current disability and the exposure to asbestos in service. 

Imaging evidence showed that the Veteran has atelectasis and had highly probable exposure to asbestos while working as a diver during his active service.  The question then turns to whether the Veteran's active service caused or is related to his respiratory disorder.  Based on the following, the Board finds that the weight of the evidence demonstrates that the Veteran's atelectasis is not related to his active service. 

i. Contentions - Respiratory Disorder

The Veteran contends he is entitled to service connection for a respiratory disorder, to include atelectasis, due to his service in the United States Navy as a diver.  He reports that his shipboard duties included working as a right gun captain aboard the USS Macon amid 8" turret guns, and 5" on the USS New Jersey.  He maintains that his current lung disability is due to in-service exposure to asbestos and describes it as first noticeable in an April 2008 CT image of his chest, appearing as a rounded appearance.  

In July 2012, VA provided the Veteran an examination.  The examiner noted diagnoses of chronic obstructive pulmonary disease (COPD) and atelectasis of his left lower lobe in his left lung.  While noting the Veteran quit smoking in 1980, she also noted he reported a history of smoking for over thirty years.  The Veteran denied any diagnosis of asbestosis, but stated he uses a rescue bronchodilator intermittently.  He was unsure whether he could walk stairs without losing his breath.  And he denied being told he ever had a lung problem until observing the image showing atelectasis.  

The July 2012 examiner opined that it is less likely than not the appearing atelectasis, or collapsed portion of his lung, was caused by or is related to the Veteran's military service.  The July 2012 examiner also noted that spirometry showed mild obstruction with bronchodilator response.  COPD was diagnosed and the Veteran's long history of smoking has been noted, which is associated with actelectasis, as is surgery and other possible causes.  In comparing the previously taken images, the examiner noted no changes such as opacities or honeycombing.      

The Board finds the July 2012 examiner's opinion competent due to her medical education, training and licensure;  and credible due to her working experience.  The Board lends her opinion probative weight due its reasoning and well-informed explanation of the lack of evidence and findings necessary to relate the Veteran's respiratory condition, particularly claimed as atelectasis, to his military service exposure to asbestos.  

The Board acknowledges the VA Memorandum of May 2002 regarding asbestos claims that the Veteran filed.  However, it addresses exposure to asbestos and not any presumed relationship to certain diagnoses, diseases or conditions.  As previously explained, exposure by itself does not presume service connection of a diagnosed respiratory disorder.  Likewise, the Board acknowledges the retired Admiral's communications to the Veteran about what is actelectasis and diving's known stressors upon the human body, including a March 2014 email explaining to the Veteran some of atelectasis' causes or associations.  The Admiral opined that "rounded atelectasis is usually a complication of asbestos-induced disease of the pleura, but it may also result from other types of chronic scarring and thickening of the pleura."  The Veteran's filing from Wikipedia on Atelectasis VA received in September 2012 also expresses this identically, and notes further that "smokers and the elderly are at an increased risk" of Atelectasis.  And in a September 2012 Statement in Support of Claim, the Veteran recognized the issue of the pleura, stating he knows he does not have asbestosis, and asserted it is more likely than not the atelectasis is caused by exposure to asbestos.  

However, the Admiral's conclusion did not address the July 2012 VA examiner's express findings on reviewing the April 2008 CT image that "there is no pericardinal or pleural disease."  The Veteran and his treatment records have not indicated ongoing treatment for atelectasis, which would shed light on its possible causes, again according to Wikipedia, since treatment is directed at the underlying cause.  As such, the Board finds the July 2012 examiner's opinion more probative of the Veteran's atelectasis, even in light of the Admiral's learned opinion explaining the association of atelectasis and pleura.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).           

Finally, a review of the Veteran's STRs is negative for complaints or findings related to any respiratory disorder.  The Veteran did not report chronic shortness of breath, wheezing, or other symptoms associated with a lung condition.  The remainder of his service medical records are silent for any mention of respiratory problems or any other exposure to any noxious chemical or material exposures.  While not determinative of any disease asbestos exposure may cause years later, there is no evidence of early onset symptoms in service.  

In summary, the evidence against a finding of asbestos-related disease of any kind outweighs the evidence supporting such a diagnosis.  The Veteran has a current diagnosis of COPD, and the Board concedes the Veteran's possible exposure to asbestos during his military service.  However, COPD in its emphysema form, which was noted, but not claimed or discussed, is an obstructive lung disorder and not one usually associated with asbestos exposure, a restrictive interstitial lung disease.  The Board acknowledges the Veteran's own statements contending that his atelectasis is related to his asbestos exposure.  The Veteran is competent to report his symptoms, if any, of breathing problems and their onset, but not etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the several medical opinions either weigh against finding a nexus to the Veteran's exposure, or simply opine on what is atelectasis.  

Based on the above, the Board finds that the preponderance of the evidence is against the claim. The claim for entitlement to service connection for a respiratory disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107(b) (2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



b.  Radiculopathy of the Upper Extremities

The Veteran has asserted that his symptoms of the upper extremities are secondary to his service-connected neck disability.  However, the weight of the evidence is against the existence of radiculopathy of the upper extremities that is related to the Veteran's service or a service-connected disability, which is necessary to substantiate a claim.  Most recently, VA provided the Veteran an examination of his records in May 2017.  The VA examiner, on reviewing all evidence in the Veteran's file, explained that the evidence of record is insufficient to warrant or confirm any diagnosis of radiculopathy;  there is no diagnosis of record of this claimed disability.  Instead, the file shows the April 2013 VA examiner found right carpal tunnel syndrome, and none of the opinions submitted opine further upon it.  

The May 2017 VA examiner noted that the 2011 EMG test does not support a diagnosis of bilateral upper extremity radiculopathy, particularly because the left arm tested normal.  As explained, the Veteran reported the same symptoms in both arms, and thus the right arm symptoms must also be considered as resulting from bilateral shoulder impingement.  Supporting this also was the EMG showing carpal tunnel syndrome, which is not the same as cervical radiculopathy.  The May 2017 examiner further explained that the reported symptoms of pain, weakness, numbness and tingling are not consistent with EMG findings of mild, chronic right cervical radiculopathy; and thus right upper extremity symptoms are less likely than not proximiately due to the service-connected cervical spine condition.  

Moving on, a January 2017 contract examiner, a Doctor of Osteopathy (DO) Occupational Medicine Physician, like the May 2017 VA examiner, reviewed the Veteran's claim file.  The Veteran's accredited representative stated the DO diagnosed upper extremity radiculopathy, since the examination report reads that the DO noted "cervical osteonecrosis secondary to prior episodes of decompression sickness" in 2017, and "cervical stenosis and DDD" in 2012 based on a neurologic consultation at the VA hospital in Syracuse, NY.  The DO noted reviewing April 2009 reports of the VA hospital, including a MRI.  The DO noted that the Veteran's symptoms onset in 2012, but does not say which month.  The DO further mentions recent MRI scans and EMG testing, though the file reveals no EMG after a 2011 EMG test.    

The DO noted the Veteran reported severe constant pain in the right and upper extremities, and severe paresthesias and/or dysesthesias, and moderate numbess.  The DO also found elbow, wrist, grip and pinching to be near normal, showing "active movement against some resistance."  He also noted some decreased sensation to light touch and incomplete paralysis of the right extremity relative to the median nerve, and of the upper and middle radicular groups.  However, his examination report did not discuss conflicting medical evidence in the Veteran's file, leaving blank the section of the form requesting an opinion about conflicting medical evidence.

To conclude, the DO examiner noted that his diagnosis of radiculopathy is already noted in the diagnosis section of the form, though it notes stenosis and DDD; and states that the claimed condition is at least as likely as not proximately due to the Veteran's service-connected condition based solely on the Veteran's military occupation.  The DO's rationale, in one sentence, is that the arduous nature of diving for 36 years in the Navy led to neurological deficits due to cervical osteonecrosis and DDD.  It lacks any further rationale to explain its reasoning, and is insufficient for providing a diagnosis beyond stenois or DDD of radiculopathy, or even a nexus of reasoning to military service as etiology.  

Moving on to a review an informal opinion by the retired Admiral examining the Veteran's contentions, dated by email March 2015, he describes results of an undated MRI exam showing stenosis of the cervical spine.  He did not examine the Veteran, but notes pain and hypoesthesia of the upper extremities are consistent with disc degeneration (DDD).  In so far as the opinion relates to the cervical spine, now service-connected as a neck disability, it is competent, credible and entitled to weight.  However, it does not opine upon the claimed radiculopathy of the upper extremities and therefore is entitled to no weight concerning radiculopathy etiology.  

The Veteran submitted a July 2007 flyer entitled the Medical Consequences of Diving, which the Board has considered.  The Board has also read and considered the Veteran's several Statements in Support of Claim filed, including that of February 2015 where he opined "In my opinion the only supporting paper needed for this claim is the EMG and the MRI of my Service connected neck and deep tendon reflexes are a clear indication of the SC upper extremities."  However, while the Veteran's statements are competent and credible to report his symptoms as he has observed them, he is not medically competent to offer a medical opinion on etiology or to diagnose himself.  See Jandreau, supra.  And as previously stated, the Board cannot substitute its own medical opinion for that of examiners, private or VA.      

Moving on, the April 2014 VA examiner noted DDD of the spine and that the Veteran sought to claim radiculopathy as secondary to DDD.  However, she explained that the 2011 EMG test "disproves his contention" because it showed no cervical radiculopathy.  Testing the Veterans upper extremities revealed normal strength.  Specifically, the examiner noted no radiculopathy.  Notably, the examiner describes the Veteran was twitching in pain and displaying limited motion of his neck until she mentioned that his driver's license may need to be revoked;  after which she reports his range of motion and strength measured normal.  The examiner reports that the 2011 EMG "only showed findings consistent with a possible right carpal tunnel syndrome; however the EMG showed that there were no findings consistent with acute bilateral cervical radiculopathy."  Finally, the examiner describes having reviewed the Veteran's C file, but finding no evidence of cervical radiculopathy.  The January 2017 addressed none of these counterfindings to explain why they may have differed on reviewing the same test data.  The Board finds the April 2014 examiner competent due to education and credentials, credible due to work experience interpreting similar cases, and that the opinion is entitled to great weight given its explained rationales on reviewing test data and observing the Veteran on presentment.       

Moving on to the April 2013 VA examination, the examiner reported a diagnosis of carpal tunnel syndrome in the right arm, and a wrist strain in the left.  The examiner describes the Veteran reporting his right wrist often flat and painful when awakening, and both wrists would fall numb at times, or experience flare-ups impeding a firm grasp.  In terms of functional loss, the Veteran showed less movement than normal, weakened movement, and pain on moving.  Localized pain was noted on both sides.  No ankylosis of the wrists was noted.  Also noted was the Veteran reporting it difficult to hold items weighing more than twenty pounds.  But again, the January 2017 examiner addressed none of this.   Again, the Board finds the April 2013 examiner competent due to education and credentials, credible due to work experience and that the opinion is entitled to great weight given its explained rationales, including functional loss, if any, and observing the Veteran on presentment, including his statements of symptoms.         

Lastly, in December 2011 a VA examination recorded many of these same reports from the Veteran of tingling and numbness.  The examiner noted mild right atrophy in the upper extremities and normal tone.  Nerve conduction studies were performed, including EMG of both sides.  While most findings were described as normal, the right arm showed prolonged latency in the index finger and severe, prolonged latency in the right thumb.  The needle EMG study showed no abnormal spontaneous activity, and there was no evidence of left cervical radiculopathy, but noted mild chronic cervical radiculopathy.  The left arm showed no evidence of median, ulnar or generalized neuropathy.   The right arm showed moderate to severe right median neuropathy at the wrist or right carpal tunnel syndrome, but no evidence of right ulnar or generalized neuropathy.  The examiner prescribed a wrist splint and referred the Veteran back to his primary care provider, offering no opinion as to etiology.  The examiner was competent due to education and licensure, credible due to experience reviewing such data, and thus the Board lends the opinion great weight.             

The Veteran's service treatment records (STRs) are silent for any mention of upper extremity radiculopathy or similar conditions through his discharge in 1988.  The first indication in the claims file about the aforementioned symptoms in the upper extremities comes approximiately twenty years later.  The Veteran indicated on his March 2012 Statement in Support of Claim that the recent electrodiagnostic evaluation prompted him to file this claim, based also on his symptoms, particularly in his right arm and hand.  A negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges the Veteran's statements that his alleged upper extremity radiculopathy is tied to his service-connected cervical spine disability, and again points out that while the Veteran has the ability to observe and note symptoms, he does not have the medical background to self-diagnose or examine the etiology of his claimed conditions.  See Layno, 6 Vet. App. 465, 469.  Thus, the Board must lend greater weight to the credentialed and experienced examiners to opine on the question of etiology, supported by explained rationales.   

In summary, the evidence is against a finding of a nexus of the Veteran's alleged upper extremity radiculopathy to his military service or secondary to his cervical spine disability (DDD).  The Veteran has a current diagnosis of carpal tunnel syndrome.  The Board concedes the Veteran's possible exposure to asbestos during his military service, though no etiological opinion has established a well-reasoned nexus opinion between his atelectasis and asbestosis, and VA may not presume it.  The weight of the medical examinations provided does not support a direct relationship between either atelectasis and asbestos exposure; or carpal tunnel syndrome and cervical DDD.  

Based on the above, the Board finds that the preponderance of the evidence is against both claims. The claim for entitlement to service connection for a respiratory disability claimed as atelectasis and claim for entitlement to service connection for radiculopathy of the upper extremities, to include as secondary to a neck disability, must be denied.  There is no reasonable doubt resolve. See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a respiratory disorder, to include atelectasis, is denied.

Service connection for radiculopathy of bilateral upper extremities claimed as secondary to a chronic neck disability, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


